 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATED DISTRICT COURT
 9                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    NORCAL HOME DESIGN, INC., a                    Case No. 2:21-cv-00491-JAM-DMC
      California corporation
12                                                ORDER ON STIPULATION
                          Plaintiff,              GRANTING PLAINTIFF LEAVE TO
13                                                FILE FIRST AMENDED COMPLAINT
            v.
14                                                Dept.:
      CODE BLUE 360 LLC, a Delaware               Judge:
15    Limited Liability Company; CODE
      BLUE LLC, a Delaware Limited
16    Liability Company; and TONY
      TOUSSIGNANT, an individual; and
17    DOES 1 through 10, inclusive
18    Defendant.
19
20
            Having reviewed the Stipulation filed by plaintiff NORCAL HOME
21
     DESIGN, INC. and defendants CODE BLUE 360 LLC and CODE BLUE LLC
22
     (collectively “CODE BLUE”), the Court finds good cause exists for granting
23
     Plaintiff leave to file a First Amended Complaint, and orders as follows:
24
25
           1.      Plaintiff shall have seven (7) days from the date of this Order to file its
26
     First Amended Complaint; and
27
     ///
28
                                                 1
                            ORDER ON FILING FIRST AMENDED COMPLAINT
 1         2.     Defendant CODE BLUE 360 LLC shall have fifteen (15) days from
 2   the date Plaintiff serves its First Amended Complaint to file its Answer.
 3         3.     CODE BLUE LLC shall have the standard time to file its responsive
 4   pleading as allowed under the Federal Rules of Civil Procedure.
 5
 6   IT IS SO ORDERED.
 7
 8
      Dated: May 20, 2021                   /s/ John A. Mendez
 9
                                            THE HONORABLE JOHN A. MENDEZ
10                                          UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                 2
28
                            ORDER ON FILING FIRST AMENDED COMPLAINT
